Justice Heydbneeldt
delivered the opinion of the Court. We have before decided, that we can only revise a case upon its facts, *120where the appeal is from the refusal of a new trial, asked for in the Court below, on the distinct ground, that the finding was contrary to evidence. And this power to review the facts, is derived expressly from the statute, which gives an appeal from a decision granting or refusing a new trial.
The judgment must therefore be affirmed.
The appellant petitioned for a rehearing; and cited the New Pract. Act, see. 191.
A rehearing was granted at the ensuing term.